DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 07/14/2022 has been entered.  Claims 1-17 remain pending in the application.  Claims 18-20 have been cancelled.  Newly submitted drawings are accepted. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  
B. Graham Nelson (Reg. No. 72,699) on 07/27/2022.
The following claims of the application have been amended as follows:

14. (Currently Amended) A gas turbine engine comprising: 
a fan mounted to rotate about a main longitudinal axis; 
an engine core, comprising in axial flow series a compressor, a combustor, and a turbine coupled to the compressor through a shaft; and 
a reduction gearbox that receives an input from the shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the shaft, 
wherein the compressor comprises a plurality of stages, each stage comprising a respective rotor and stator, a first stage of said plurality of stages being arranged at an inlet and comprising a first rotor with a plurality of first rotor blades, 
each of the plurality of [[the]] first rotor blades extending chordwise from a leading edge to a trailing edge, and from a root to a tip for a span height H, wherein 0 % of the span height H corresponds to the root and 100 % of the span height H corresponds to the tip, 
wherein a ratio of a maximum leading edge radius to a leading edge radius of each of the plurality of first rotor blades at 0 % of the span height H is comprised between 1.7 and 3.2, the maximum leading edge radius being the maximum radius that is defined by the leading edge in circumferential cross-section, and the leading edge radius being a radius that is defined by the leading edge in circumferential cross-section.

The above change to the claim has been made to address a claim objection.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Walter et al. (U.S. 7497664), Liu et al. (U.S. 6457938), Smith et al. (US 2018/0231018), Munsell et al. (U.S. 9416677), Blair et al. (U.S. 5031313), and Blair et al. (U.S. 4,961,686).
	Regarding claim 1, Walter et al. discloses of a leading edge thickness (49) for blade (40, Fig. 2) and further discloses of a graph in Fig. 5 showing a distribution of the leading edge thickness per the radial span of the blade.  However, Walter et al. fails to disclose wherein a ratio of a leading edge radius of each of the plurality of first rotor blades at 0% span height to a minimum leading edge radius is comprised between 1 and 1.50.  For the graph in Fig. 5, for blade 506, the ratio of the leading edge thickness at the root to the minimum leading edge thickness would be 0.014/0.008= 1.75, which is outside of the claimed range.  For blade 508, the ratio would be 0.018/0.008= 2.25, which does not lie within the claimed range.  It would not have been obvious to one of ordinary skill in the art to modify the ratio to be within the range as recited in the claim as such modification would involve significant alteration to the leading edge structural design disclosed in Walter and would result in improper hindsight reasoning.   
	Liu et al. discloses of a vane (30) with an increased thickness for the leading edge (40, Col. 5, lines 30-42, Col. 6, lines 8-18), but fails to disclose of suggest of a leading edge thickness distribution with regard to the radial span of the vane (30).  
	Smith et al. discloses of a leading edge thickness distribution for a fan blade (as shown in Fig. 7), but fails to disclose or suggest of the ratio of the leading edge radius at 0% span to a minimum leading edge radius comprised between 1 and 1.50.
	Munsell et al. discloses of a geared turbofan architecture, but fails to disclose of the claimed ratio.
Blair et al. (U.S. 5031313), and Blair et al. (U.S. 4,961,686) teach of blades having improved resistance to foreign object damage but fail to disclose or suggest wherein a ratio of the leading edge radius at 0% span height to the minimum leading edge radius being between 1 and 1.50.
	Claims 2-13 are allowable due to their dependency on claim 1.
	Regarding claim 14, the prior art of record fails to disclose or suggest wherein a ratio of a maximum leading edge radius to a leading edge radius at 0% span height is comprised between 1.7 and 3.2.
	Walter et al. in Fig. 5 discloses that the maximum leading edge radius is located at the span height of 0%, and therein discloses of a ratio of 1.0.
	Claims 15-17 are allowable due to their dependency on claim 14.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        08/01/2022